Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 05/31/2020.
Claims 1-10 are pending, where claim 1 is independent.
This application claims the priority benefit of the provisional application no. 62/859142 filed on 06/09/2019 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 07/28/2020 and 02/03/20211 have been filed after the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification Objection 
The disclosure is objected to because of the following informalities: 
a) The full form of the terms (acronym) “SOE, SPI” are not disclosed in the specification in para [0019] and onwards. Full form is required for at least one time (better in the beginning or first use). Appropriate correction is required.
b) The same reference character 100 has been used for both the element “Digital filter (100)” and “filtering algorithm (100)” in the specification paragraph [0018] and onwards. Appropriate correction is required.
 Claim Objections 
Claim 1 is objected to because of the following informalities:  
Claim 1 recites limitations but ended with plurality of periods (as a., b. and so on). 	But, each claim should begin with a capital letter and ends with a period. 
Appropriate correction is required. See MPEP 608.01(m).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Talcott, et al. (USP No. 7,096,390 B2) in view of Shima, et al. (USP No. 4,366,544).

		As to claim 1, Talcott discloses A method for detecting and subsequently recognizing abnormal events in a process (Talcott [col 1-2] “sampling mechanism to specify which samples are of interest and to allow the sampling mechanism to discard or ignore uninteresting samples - accomplishes sampling without incurring execution overhead or altering the behavior of a program under study - specify a property or properties which characterize samples of interest - specify many such properties and events” [abstract] see Fig. 1-4), said method comprising the steps of: 
a. obtaining a plurality of samples (103) at a fixed frequency of sampling to provide a known time difference between process data points; b. sending said plurality of samples (103) to a digital filter (100) (Talcott [col 1-3] “sampling mechanism to specify which samples of interest and to allow - specify a property or properties which characterize samples of interest - specify many properties and events - sampling mechanism 102 provided to collect detailed information about individual - coupled to the instruction fetch unit 110 - coupled to the remainder - sampling mechanism 102 includes sampling logic 120, instruction history registers 122, sampling registers 124, sample filtering and counting logic 126 - coupled to the instruction fetch unit 110, the sampling registers 124 and the sample filtering and counting logic 126 - receive inputs from the instruction fetch unit 110 - If a sampled instruction meets certain criteria, the instruction becomes a reporting candidate - vector of events gathered by the instruction history compared with a user supplied vector, which indicates the events of interest” [abstract]  see Fig. 1-4, receiving information and coupled obviously provides the obtaining samples and sending); 
c. using said digital filter (100) to compare each of said samples against two sets of configurable thresholds (105) wherein said two sets of configurable thresholds are different to provide a set of high and low comparison results (Talcott [col 1-3] “sampling mechanism to specify which samples of interest and to allow - specify a property or properties which characterize samples of interest - specify many properties and events - sampling mechanism 102 includes sampling logic 120, instruction history registers 122, sampling registers 124, sample filtering and counting logic 126 - If a sampled instruction meets certain criteria, the instruction becomes a reporting candidate - vector of events gathered by the instruction history compared with a user supplied vector, which indicates the events of interest” [abstract] see Fig. 1-4, comparing the receiving and stored (history) and meets certain criteria obviously provides the comparison of samples with thresholds using filter to allow or discard); 

However, Shima discloses d. determining a relation of each of said samples in comparison (104) to said configurable thresholds; e. determining whether each of said plurality of samples is repeated (Shima [abstract] “detecting whether a machine in the normal or abnormal state by comparing detected values of waveforms of signals such as vibration generated from the machine with a set value a plurality of times to indicate failure of the machine when the detected values reach the set value a predetermined number of times” [col 1-3] “accuracy of the judgement increased by repeating the operations for plural times - sampled at each desired sampling time and the sampled signals are detected - discrimination unit (6) receives the signal output from the comparator unit (12) and indicates a possibility of a bearing failure - signals corresponding to "large" or "small" repeated for predetermined times for the loops - data collected in the judging unit (6), which judges to have a possibility of a bearing failure - for more than a predetermined number of the loops - possibility of the bearing failure decided depending upon the results of comparisons for plural times - carried out by a microprocessor” [col 4-6] “judging system for detecting the bearing failure - can be modified to apply to many other objects for judging operations - typical time-waveforms and frequency spectra of those three kinds of failures - FIG. 3(a) - when a bearing is normal - FIG. 3(b) shows an output voltage when the oil is short - oil causes a great voltage change, 3 to 5 times of the normal output voltage - FIG. 3(c) - when foreign matters are mixed into the lubricating oil” see Fig. 1-4, preset value provides the thresholds for comparison and repeating for predetermined times; plurality of waveform in fig.3 provides the preset normal and abnormal waveform provides the relationship for comparison) ; 
f. counting a number of valid samples to be counted as a filter count (108); and g. recording an event (109) when a filter count (108) reaches a pre-specified level (Shima [abstract] “detecting whether a machine in the normal or abnormal state by comparing detected values of waveforms of signals such as vibration generated from the machine with a set value a plurality of times to indicate failure of the machine when the detected values reach the set value a predetermined number of times” [col 3-6] “operations carried out for the times corresponding to the predetermined number of the loops and the possibility of the bearing failure decided depending upon the results of comparisons for plural times - carried out by a microprocessor - judging system for detecting the bearing failure - can be modified to apply to many other objects for judging operations - typical time-waveforms and frequency spectra of those three kinds of failures - FIG. 3(a) - when a bearing is normal - FIG. 3(b) shows an output voltage when the oil is short - oil causes a great voltage change, 3 to 5 times of the normal output voltage - FIG. 3(c) - when foreign matters are mixed into the lubricating oil” [col 1-2] “reference numeral (6) designates a discrimination unit which judges a possibility of a bearing failure of a bearing  depending upon the data of the comparator unit (12)” see Fig. 1-4, plurality of waveform in fig.3 provides the preset normal and abnormal counted waveform obviously stored for comparison via judging system carried out by a microprocessor).

Talcott and Shima are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain sampling and filtering for abnormal detection.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities relation of each of said samples and number of valid samples, as taught by Talcott, and incorporating plurality of preset waveform provides normal and abnormal waveform and their relationship for comparison, as taught by Shima.  

As to claim 2, the combination of Talcott and Shima disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1 further comprising determining whether each sample is valid or invalid (Talcott [col 1-3] “sampling mechanism to specify which samples of interest and to allow - specify a property or properties which characterize samples of interest - specify many properties and events - sampling mechanism 102 includes sampling logic 120, instruction history registers 122, sampling registers 124, sample filtering and counting logic 126 - If a sampled instruction meets certain criteria, the instruction becomes a reporting candidate - vector of events gathered by the instruction history compared with a user supplied vector, which indicates the events of interest” [abstract] see Fig. 1-4, comparing the receiving and stored (history) and meets certain criteria obviously provides the comparison of samples with thresholds using filter to allow or discard).

As to claim 3, the combination of Talcott and Shima disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 2 wherein discarding said sample after it is determined to be invalid (Talcott [col 1-3] “sampling mechanism to specify which samples of interest and to allow - specify a property or properties which characterize samples of interest - specify many properties and events - sampling mechanism 102 includes sampling logic 120, instruction history registers 122, sampling registers 124, sample filtering and counting logic 126 - If a sampled instruction meets certain criteria, the instruction becomes a reporting candidate - vector of events gathered by the instruction history compared with a user supplied vector, which indicates the events of interest” [abstract] see Fig. 1-4, comparing the receiving and stored (history) and meets certain criteria obviously provides the comparison of samples with thresholds using filter to allow or discard).

As to claim 4, the combination of Talcott and Shima disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 3 wherein said sample is determined to be invalid based upon observation of a fluctuating sample value followed by a steady sample value (Shima [abstract] “detecting whether a machine in the normal or abnormal state by comparing detected values of waveforms of signals such as vibration generated from the machine with a set value a plurality of times to indicate failure of the machine when the detected values reach the set value a predetermined number of times” [col 3-6] “operations carried out for the times corresponding to the predetermined number of the loops and the possibility of the bearing failure decided depending upon the results of comparisons for plural times - carried out by a microprocessor - judging system for detecting the bearing failure - can be modified to apply to many other objects for judging operations - typical time-waveforms and frequency spectra of those three kinds of failures - FIG. 3(a) - when a bearing is normal - FIG. 3(b) shows an output voltage when the oil is short - oil causes a great voltage change, 3 to 5 times of the normal output voltage - FIG. 3(c) - when foreign matters are mixed into the lubricating oil” [col 1-2] “reference numeral (6) designates a discrimination unit which judges a possibility of a bearing failure of a bearing  depending upon the data of the comparator unit (12)” see Fig. 1-4, plurality of waveform in fig.3 provides the preset normal and abnormal waveform provides steady state and fluctuated sample).

As to claim 5, the combination of Talcott and Shima disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 3 wherein said sample is determined to be invalid based upon a string of samples with a 1 to 1 correlation to input samples (Shima [abstract] “detecting whether a machine in the normal or abnormal state by comparing detected values of waveforms of signals such as vibration generated from the machine with a set value a plurality of times to indicate failure of the machine when the detected values reach the set value a predetermined number of times” [col 3-6] “operations carried out for the times corresponding to the predetermined number of the loops and the possibility of the bearing failure decided depending upon the results of comparisons for plural times - carried out by a microprocessor - judging system for detecting the bearing failure - can be modified to apply to many other objects for judging operations - typical time-waveforms and frequency spectra of those three kinds of failures - FIG. 3(a) - when a bearing is normal - FIG. 3(b) shows an output voltage when the oil is short - oil causes a great voltage change, 3 to 5 times of the normal output voltage - FIG. 3(c) - when foreign matters are mixed into the lubricating oil” [col 1-2] “reference numeral (6) designates a discrimination unit which judges a possibility of a bearing failure of a bearing  depending upon the data of the comparator unit (12)” see Fig. 1-4, comparison of the preset normal and abnormal waveform via judging system carried out by a microprocessor obviously provides 1 to 1 correlation for failure test).

As to claim 6, the combination of Talcott and Shima disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1 wherein said filter count (108) comprises a predetermined value defined as constituting an event to be recorded (Shima [abstract] “detecting whether a machine in the normal or abnormal state by comparing detected values of waveforms of signals such as vibration generated from the machine with a set value a plurality of times to indicate failure of the machine when the detected values reach the set value a predetermined number of times” [col 3-6] “operations carried out for the times corresponding to the predetermined number of the loops and the possibility of the bearing failure decided depending upon the results of comparisons for plural times - carried out by a microprocessor - judging system for detecting the bearing failure - can be modified to apply to many other objects for judging operations - typical time-waveforms and frequency spectra of those three kinds of failures - FIG. 3(a) - when a bearing is normal - FIG. 3(b) shows an output voltage when the oil is short - oil causes a great voltage change, 3 to 5 times of the normal output voltage - FIG. 3(c) - when foreign matters are mixed into the lubricating oil” [col 1-2] “reference numeral (6) designates a discrimination unit which judges a possibility of a bearing failure of a bearing  depending upon the data of the comparator unit (12)” see Fig. 1-4, comparison carried out by microprocessor to the preset normal and abnormal waveform obviously stored or recorded).

As to claim 7, the combination of Talcott and Shima disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1 wherein said filter count (108) is decreased when said process data point is below the lower threshold (Shima [abstract] “detecting whether a machine in the normal or abnormal state by comparing detected values of waveforms of signals such as vibration generated from the machine with a set value a plurality of times to indicate failure of the machine when the detected values reach the set value a predetermined number of times” [col 3-6] “discrimination unit (6) receives the signal output from the comparator unit (12) and indicates a possibility of a bearing failure when the output of comparator 12 is "large" and to be the normal in the case of a "small" output - operations carried out for the times corresponding to the predetermined number of the loops and the possibility of the bearing failure decided depending upon the results of comparisons for plural times - carried out by a microprocessor - judging system for detecting the bearing failure - can be modified to apply to many other objects for judging operations - typical time-waveforms and frequency spectra of those three kinds of failures - FIG. 3(a) - when a bearing is normal - FIG. 3(b) shows an output voltage when the oil is short - oil causes a great voltage change, 3 to 5 times of the normal output voltage - FIG. 3(c) - when foreign matters are mixed into the lubricating oil” [col 1-2] “reference numeral (6) designates a discrimination unit which judges a possibility of a bearing failure of a bearing  depending upon the data of the comparator unit (12)” see Fig. 1-4, judging system carried out the comparison by a microprocessor using preset normal and abnormal obviously provides the threshold value and waveform).

As to claim 8, the combination of Talcott and Shima disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1 wherein said digital filter (100) takes an initial state and filter count (108) (Shima [abstract] “detecting whether a machine in the normal or abnormal state by comparing detected values of waveforms of signals such as vibration generated from the machine with a set value a plurality of times to indicate failure of the machine when the detected values reach the set value a predetermined number of times” [col 3-6] “operations carried out for the times corresponding to the predetermined number of the loops and the possibility of the bearing failure decided depending upon the results of comparisons for plural times - carried out by a microprocessor - judging system for detecting the bearing failure - can be modified to apply to many other objects for judging operations - typical time-waveforms and frequency spectra of those three kinds of failures - FIG. 3(a) - when a bearing is normal - FIG. 3(b) shows an output voltage when the oil is short - oil causes a great voltage change, 3 to 5 times of the normal output voltage - FIG. 3(c) - when foreign matters are mixed into the lubricating oil” [col 1-2] “reference numeral (6) designates a discrimination unit which judges a possibility of a bearing failure of a bearing  depending upon the data of the comparator unit (12)” see Fig. 1-4, plurality of waveform in fig.3 provides the preset normal and abnormal waveform obviously provides the initial state).

As to claim 9, the combination of Talcott and Shima disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1 wherein said event is recorded in an event collector stored in memory on a processor (109) (Shima [abstract] “detecting whether a machine in the normal or abnormal state by comparing detected values of waveforms of signals such as vibration generated from the machine with a set value a plurality of times to indicate failure of the machine when the detected values reach the set value a predetermined number of times” [col 3-6] “operations carried out for the times corresponding to the predetermined number of the loops and the possibility of the bearing failure decided depending upon the results of comparisons for plural times - carried out by a microprocessor - judging system for detecting the bearing failure - can be modified to apply to many other objects for judging operations - typical time-waveforms and frequency spectra of those three kinds of failures - FIG. 3(a) - when a bearing is normal - FIG. 3(b) shows an output voltage when the oil is short - oil causes a great voltage change, 3 to 5 times of the normal output voltage - FIG. 3(c) - when foreign matters are mixed into the lubricating oil” [col 1-2] “reference numeral (6) designates a discrimination unit which judges a possibility of a bearing failure of a bearing  depending upon the data of the comparator unit (12)” see Fig. 1-4, comparison carried out by microprocessor to the preset normal and abnormal waveform obviously stored and recorded).

As to claim 10, the combination of Talcott and Shima disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1 wherein said determination of said relation is that said plurality of process data points is higher than an upper configurable threshold or lower than a lower configurable threshold (Shima [abstract] “detecting whether a machine in the normal or abnormal state by comparing detected values of waveforms of signals such as vibration generated from the machine with a set value a plurality of times to indicate failure of the machine when the detected values reach the set value a predetermined number of times” [col 3-6] “discrimination unit (6) receives the signal output from the comparator unit (12) and indicates a possibility of a bearing failure when the output of comparator 12 is "large" and to be the normal in the case of a "small" output - operations carried out for the times corresponding to the predetermined number of the loops and the possibility of the bearing failure decided depending upon the results of comparisons for plural times - carried out by a microprocessor - judging system for detecting the bearing failure - can be modified to apply to many other objects for judging operations - typical time-waveforms and frequency spectra of those three kinds of failures - FIG. 3(a) - when a bearing is normal - FIG. 3(b) shows an output voltage when the oil is short - oil causes a great voltage change, 3 to 5 times of the normal output voltage - FIG. 3(c) - when foreign matters are mixed into the lubricating oil” [col 1-2] “reference numeral (6) designates a discrimination unit which judges a possibility of a bearing failure of a bearing  depending upon the data of the comparator unit (12)” see Fig. 1-4, judging system carried out the comparison by a microprocessor using preset normal and abnormal obviously provides the threshold value and large or small).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Sullivan, et al. USPGPub No. 20090063072 A1 discloses a test and measurement instrument to a logic analyzer using a digital filter to improve fidelity of an input data signal for better timing accuracy and simultaneously providing an analog representation of the input data signal.
Ford, et al. USPGPub No. 2006/0064182 A1 discloses a method to perform diagnostics and maintenance in a process plant and providing diagnostics capabilities related to a reactor.
Miller, USPGPub No. 2009/0055457 A1 discloses a method to implement a digital filter in a process control field device providing a digital filter design algorithm within an abnormal situation prevention block associated with a smart field device or other intelligent process. 
Zhao, et al. USP No. 8,429,654 A1 discloses a control system for guaranteed batch event delivery in a process control system. 
Bakhmach, USPGPub No. 2011/0313580 A1 discloses an automation device of digital equipment control systems of processes and safety control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119